               Case 2:20-cv-01583-MJP Document 16 Filed 12/07/20 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                  UNITED STATES DISTRICT COURT
 8
                                 WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 9

10           TRAVIS GLENN,                                      CASE NO. C20-1583 MJP

11                                   Plaintiff,                 ORDER GRANTING PLAINTIFF’S
                                                                MOTION TO APPOINT COUNSEL
12                   v.

13           TRIDENT SEAFOOD CO.,

14                                   Defendant.

15

16           Pro se Plaintiff Travis Glenn moves for appointed counsel in this civil action. (Dkt. No.

17   7.) Having reviewed the Motion and the related record, the Court GRANTS the Motion.

18           In considering a motion to appoint counsel, the Court must evaluate both “the likelihood

19   of success on the merits [and] the ability of the [plaintiff] to articulate his claims pro se in light

20   of the complexity of the legal issues involved.” Wilborn v. Escalderon, 789 F.2d 1328, 1331

21   (9th Cir. 1986) (quoting Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983)).

22           In this case, the Court finds that counsel is appropriate at this stage of the proceeding

23   because Plaintiff’s allegations are significant and, if proven, would establish pervasive

24   harassment and discrimination. The Court also finds that the legal issues involved are complex


     ORDER GRANTING PLAINTIFF’S MOTION TO APPOINT COUNSEL - 1
               Case 2:20-cv-01583-MJP Document 16 Filed 12/07/20 Page 2 of 2




 1   and that conducting discovery against an out-of-state former employer, that may be antagonistic,

 2   and proving the elements of a Title VII action will require significant skill. The Court therefore

 3   GRANTS Plaintiff’s motion and refers this matter to Pro Bono Panel to represent Plaintiff. After

 4   that, the Court will issue an order appointing the attorney.

 5

 6          IT IS SO ORDERED.

 7          Dated December 7, 2020.



                                                           A
 8

 9
                                                           Marsha J. Pechman
10                                                         United States Senior District Judge

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER GRANTING PLAINTIFF’S MOTION TO APPOINT COUNSEL - 2
